Citation Nr: 0939816	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-36 738 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for lumbar disc disease.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A) or on 
housebound status.

3.  Entitlement to assistance in the purchase of an 
automobile and adaptive equipment, or adaptive equipment 
only.  

4.  Whether there was clear and unmistakable evidence (CUE) 
in the March 1972 RO rating decision that denied entitlement 
to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney





ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
August 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, as well as from a September 2005 rating 
decision of the RO in Boise, Idaho, and January 2009 and 
February 2009 rating decisions of the RO in St. Louis, 
Missouri.  Jurisdiction over the claim file is currently with 
the RO in St. Louis, Missouri.

In October 2007, the Board remanded the first two issues 
listed above for additional evidentiary development.  At that 
time, the Board also denied a claim for an earlier effective 
date for the award of service connection for lumbar disc 
disease.  The Board's decision regarding that claim is final.  
The remaining claims have since been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The Veteran's lower extremity neurological impairment is 
not attributable to his service-connected lumbar disc 
disease, which is manifested by range of thoracolumbar motion 
that is not the functional equivalent of unfavorable 
ankylosis of the entire spine.

2.  The Veteran does not have anatomical loss, or loss of 
use, of both feet, or of one hand and one foot, or blindness 
in both eyes with visual acuity of 5/200 or less, as a result 
of service-connected disability; nor is he permanently 
bedridden, or so helpless as to be in need of regular aid and 
attendance of another person as a result of service-connected 
disability; moreover, he does not have a single service-
connected disability rated as 100 percent disabling, and he 
is not permanently housebound by reason of service-connected 
disability.  

3.  The Veteran's service connected disability has not 
resulted in the permanent loss, or loss of use, of one or 
both feet, or one or both hands, permanent impairment of 
vision of both eyes, or ankylosis of one or both knees or 
hips.

4.  The Veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the March 1972 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time, and that such error, if it 
had not been made, would have manifestly changed the outcome 
of the decision at the time it was made.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 60 
percent for lumbar disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound, are not met.  38 C.F.R. §§ 1114(l), (s), 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2009).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance with adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.350, 
3.808 (2009).

4.  The RO's March 1972 rating decision, in which the RO 
denied service connection for a low back disability, is not 
shown to involve CUE.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim based on CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.  

Regarding the remaining claims, notice requirements under the 
VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.  

In rating cases, to include a claim for a higher initial 
rating, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The appeal of the claim for an initial rating higher than 60 
percent for lumbar disc disease arises from a claim received 
in November 2000, within days of the enactment of the VCAA.  
The claim was initially adjudicated in July 2001, thus 
predating several pertinent judicial decisions elaborating 
upon VA's duty to notify.  A post-decisional letter dated in 
January 2006 informed the Veteran of the evidence needed to 
substantiate his claim for an increased initial rating for 
lumbar disc disease, as well as the respective 
responsibilities of VA and himself in obtaining such 
evidence.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the July 2006 
supplemental statement of the case reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by receiving post-decisional notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a supplemental statement of the 
case, is sufficient to cure a timing defect).

Regarding the claim for SMC based on the need for regular A&A 
or housebound status, that claim was initially received in 
April 2005, and denied in September 2005.  A post-decisional 
letter dated in January 2006 informed the Veteran of the 
evidence needed to substantiate his claim, as well as the 
respective responsibilities of VA and himself in obtaining 
such evidence.  After issuance of the January 2006 letter, 
and opportunity for the Veteran to respond, the March 2006 
statement of the case reflects de novo readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
receiving post-decisional notice.

Regarding the claim for automobile and adaptive equipment or 
adaptive equipment only, that claim was initially received in 
May 2008, and denied in December 2008.  A pre-decisional 
letter, dated in June 2008, informed the Veteran of the 
evidence needed to substantiate his claim, as well as the 
respective responsibilities of VA and himself in obtaining 
such evidence.  

Further, the Board finds that, with respect to each claim on 
appeal, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  This is demonstrated by his submission of 
pertinent medical evidence and written argument in support of 
his claims.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The RO has 
obtained service treatment records and VA outpatient records, 
and has attempted to obtain records from the Social Security 
Administration.  However, the RO received a response from 
them indicating that such records are unavailable.  The Board 
is satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his attorney has contended that any 
evidence relative to the issues decided herein is absent from 
the record.  

Moreover, the Veteran has been afforded appropriate VA 
examinations, resulting in medical opinions based on a review 
of his records and supported by sound medical rationale.  
Therefore, the Board concludes that the Veteran was afforded 
an adequate examination in compliance with the VCAA.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board 
acknowledges, as discussed in more detail below, that a May 
2008 neurological examiner suggested that an expert opinion 
be obtained regarding a specific diagnosis for the Veteran's 
lower extremity impairment; however, the Veteran was afforded 
the opportunity to attend an examination for the purpose of 
obtaining such an opinion, but declined further examination.  
VA's duty to assist the Veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Moreover, the May 
2008 opinion that the lower extremity impairment was not 
associated with lumbar radiculopathy was not contingent on 
such further evaluation.  Accordingly, the Board finds that 
the duty to assist has been fulfilled in this case.  

II.  Analysis

A.  Rating Claim

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings applies under a particular 
Diagnostic Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. §  4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  We conclude that the disability 
has not significantly changed and that a uniform evaluation 
is warranted.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  

Historically, in November 2000, the Veteran filed a claim to 
reopen a previously denied claim for service connection for 
low back disability.  Although the claim to reopen was 
denied, the Veteran appealed that denial, and in a January 
2005 rating decision, the RO granted service connection and 
assigned a 60 percent rating for lumbar disc disease with 
pain and radiculopathy, pursuant to Diagnostic Code 5243, 
effective November 13, 2000.  This appeal arises from that 
decision.  

The Veteran is seeking a disability rating higher than 60 
percent for his service-connected lumbar disc disease.  He 
essentially contends that his lumbar disc disease has 
resulted in neurological impairment of the lower extremities, 
and that this impairment is not reflected in his current 
rating.  The Board will initially address thoracolumbar 
impairment, will than proceed to address whether the 
Veteran's lower extremity symptoms can be considered in the 
rating for his lumbar disc disease, and finally will address 
extraschedular consideration.  



1.  Thoracolumbar Impairment

The Board notes that this appeal arises from a claim filed in 
November 2000.  The criteria for evaluating diseases or 
injuries of the spine were amended on September 23, 2002, and 
again in September 2003.  In VAOPGCPREC 3-2000 (April 2003), 
VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
Veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the Veteran's disability for periods preceding the effective 
date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008).

However, in this case, as the Veteran is currently assigned a 
60 percent rating, there is little difference in the rating 
criteria needed for a higher rating.  Under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, the only higher rating (100 percent) requires 
unfavorable ankylosis of the entire spine.  Separate 
evaluations may be assigned for neurologic deficit is 
associated with the service-connected disability.  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 
Note (5).  A separate 10 percent rating is available for 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Similarly, under former Diagnostic Code 5286, in effect prior 
to September 26, 2003, a 100 percent rating required complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  Under the former regulations, a 100 
percent rating was also available for residuals of vertebra 
fracture, with cord involvement, bedridden, or requiring long 
leg braces.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Similar to the current regulations, a separate 10 
percent rating could also be applied where there was 
vertebral fracture where there was demonstrable deformity of 
the vertebral body.  

The current criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, General Rating Formula 
for DCs 5235-5243.  Under the current rating criteria, 
forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees, each, are considered 
normal range of motion of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Plate V.  

In this case, neither the lay nor the medical evidence 
establishes that the Veteran has the functional equivalent of 
complete bony fixation of the thoracolumbar spine in an 
unfavorable position.  Nor does such evidence demonstrate a 
difficulty walking because of a limited line of vision.  
While the Veteran does have difficulty walking, as will be 
addressed below, this is not due to his service-connected 
disability.  The evidence does not demonstrate a restricted 
opening of the mouth and chewing, or breathing limited to 
diaphragmatic respiration, or gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen, or dyspnea 
or dysphagia, or atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching, that have been attributed to the service-
connected disability.  

The report of VA examination in June 2001 revealed that the 
Veteran could flex to 50 degrees, but no further, and could 
extend to the neutral position.  Lateral bending was limited 
to 15 degrees.  These extents were noted as the points of 
onset of pain.  The report of a January 2004 A&A evaluation 
reveals that the Veteran could bend forward to 20 degrees, 
and extend to 5 degrees.  Lateral bending was limited to 5 
degrees, and rotation was limited to 10 degrees.  The report 
of an October 2004 VA examination reveals that the Veteran 
stood with 10 degrees of flexion, and from that point could 
forward flex an additional 10 degrees, extend to 0 degrees, 
laterally flex to 10 degrees, and rotate to 5 degrees.  
Forward flexion and extension were painful, but lateral 
measurements were taken at the point of onset of pain.  The 
report of a May 2006 VA examination reveals that measuring 
range of motion was impossible.  However, the Veteran was 
found to have normal posture, indicating that he was not in 
an unfavorable position.  In summary, there is no formal 
diagnosis of ankylosis of the thoracolumbar spine, and the 
medical evidence reflects that the Veteran is able to obtain 
the neutral position, thus indicating that he does not 
demonstrate the functional equivalent of unfavorable 
ankylosis.  

We accept that the Veteran has pain associated with virtually 
all motion of the spine, thus approximating the effects of 
favorable ankylosis; however, such pain does not result in 
fixation in an unfavorable position.  

The Board has also considered the Veteran's testimony.  To 
the extent that he reports pain associated with motion, the 
Board accepts this testimony.  However, his statements do not 
indicate such pain as would approximate unfavorable ankylosis 
of the entire spine.

As the Veteran is not shown to have unfavorable ankylosis, or 
the functional equivalent thereof, his symptoms do not more 
nearly approximate unfavorable ankylosis than they do 
favorable ankylosis; and, therefore, it cannot be said that 
the criteria for the 100 percent rating are more nearly 
approximated than those for the 60 percent rating.  See 
38 C.F.R. § 4.7.  Moreover, while there is evidence showing a 
past vertebral fracture, it is neither shown nor alleged that 
the Veteran has current vertebral fracture residuals with 
demonstrable deformity of a vertebral body, or loss of 50 
percent or more of its height.  

The current version of the regulations provide for an 
alternative method for evaluating intervertebral disc 
syndrome under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes; however, that 
formula provides a maximum 60 percent rating.  

In sum, the Veteran is receiving the maximum disability 
rating available for impairment of the thoracolumbar spine 
without the presence of unfavorable ankylosis, or the 
functional equivalent thereof.  

2.  Lower Extremity Impairment

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected thoracolumbar spine 
disability.  There is also no prohibition on assigning 
separate ratings for lower extremity neurological impairment 
under the former regulations, as long as such separate rating 
is based on separate symptomatology.  Thus, although 
Diagnostic Code 5293 includes lower extremity neurological 
impairment, diagnostic codes 5292 and 5295 do not.  
Therefore, ratings under either of those codes could be 
combined with a separate rating for lower extremity 
neurological impairment.  See 38 C.F.R. § 4.14 (2009); but 
see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).

In this case, there is no dispute as to the existence of 
lower extremity neurological impairment.  The Board's 
decision as to whether a higher rating is warranted on this 
basis turns essentially on its determination as to whether 
any such impairment is attributable to a compensable degree 
to the Veteran's service-connected lumbar disc disease.  This 
is inherently a medical determination.  While the Board may 
compensate the Veteran only for service-connected disability, 
the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

On this matter, the medical evidence is in conflict.  Thus, 
the Board must determine which of the conflicting medical 
opinions regarding the etiology of the Veteran's lower 
extremity neurological impairment is most persuasive.  The 
Veteran's private physician, Dr. BKE has concluded that the 
Veteran's lower extremity impairment is a result of lumbar 
radiculopathy.  Two VA neurologists have concluded that such 
a relationship is unlikely.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, the Board finds the opinions of the two VA 
neurologists to be more persuasive than the opinion of Dr. 
BKE for two essential reasons.  First, Dr. BKE's opinion 
appears to be substantially based on an incorrect factual 
account, i.e., one that conflicts with contemporaneous 
records; and, second, because his opinion does not account 
for significant evidence, in the form of an EMG study, which 
has been interpreted as largely ruling out radicular 
involvement in the lower extremity impairment, while the VA 
examiners addressed all of the evidence cited by Dr. BKE, as 
well as additional evidence procured by VA.  

Regarding the Board's finding that Dr. BKE's report was based 
on an incorrect factual account, the Board notes that, in his 
July 2006 report, Dr. BKE stated that, after his in-service 
injury, the Veteran experienced immediate back pain and began 
having the inability to bear weight on his right leg, not 
necessarily because of pain but because of function with it 
not holding him up.  At that point, he began dragging his 
right leg and he stated that for the next 30 days it 
progressed to involving both legs to the point that he was 
using a walker; and at this point, he was medically 
discharged.  

While the Veteran is competent to describe his symptoms, and 
medical history, Jandreau v. Nicholson, 492 F.3d 1372 (2007), 
the account he provided to Dr. BKE, upon which Dr. BKE based 
his opinion, is inconsistent with the service records, and 
the immediate post-service records.  In fact, those records 
show that the Veteran was treated extensively following his 
injury, and none of the treatment records indicates any lower 
extremity impairment, or symptomatology as the Veteran 
described.  Indeed, contrary to the Veteran's account of 
dragging his right leg, and requiring a walker, a note dated 
September 7, 1971 reveals that the Veteran could walk erect 
and there was no sign of disc compression or sciatica.  A 
September 17, 1971 physical examination was described as 
totally within normal limits, with no sensory changes.  A 
September 27, 1971 orthopedic assessment indicates that, 
except for back spasms, the examination was normal.  
Moreover, shortly after discharge, the Veteran was afforded a 
VA examination in February 1972.  At that time, there were no 
significant neurological findings; and reflexes were equal 
and active.  As with the service treatment records, the 
Veteran's complaints to the examiner were limited to pain in 
his low back.  

In weighing the conflicting evidence provided by the Veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneousness of the service records, and 
post service VA examination is significant.  Furthermore, 
because the Veteran was seeking medical treatment only, it 
seems likely that he would report his symptoms carefully and 
accurately.

In contrast, when the Veteran thereafter presented his 
account to VA and to Dr. BKE, he was seeking VA benefits in 
addition to medical treatment.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his 
or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

There is no doubt that the Veteran is competent to relate the 
injury, and his symptoms as he remembers them.  Thus, his 
competency is not at issue with regard to recounting the 
event itself, or his post-injury symptoms.  Rather, it is the 
credibility of his recent account which the Board finds is 
lacking.  In this case, his account to Dr. BKE is simply 
inconsistent with the contemporaneous medical evidence, to 
which the Board assigns greater probative weight.  

Equally as significant in evaluating Dr. BKE's opinion, are 
the conflicting findings in more recent medical opinions.  In 
conjunction with his examination, Dr. BKE obtained an MRI, 
which he interpreted as showing early degenerative disc 
desiccation at L4/L5, with bulging at L4/L5 and L5/Sl, with 
no obvious disc herniation and no destructive lesions.  He 
also obtained nerve conduction studies, which revealed that 
the tibial F-wave was abnormal on the left and very prolonged 
on the right, which was found to be consistent with foot drop 
findings being present on the left, but complete on the 
right.  That study was also interpreted as revealing a mild 
left L1 and S1 radiculopathy, with a moderate S1 
radiculopathy on the right.  He also found that the Veteran's 
paresthesias were consistent with the S1 nerve distribution 
bilaterally in his legs through the buttocks, posterior 
thigh, calves and the bottom of the foot, and that the 
Veteran's dermatologic and neurologic pattern does fit his 
complaints.  Therefore, it was his opinion that the Veteran's 
lower extremity paresthesia and weakness with bilateral foot 
drop are a result of his back injury sustained in 1971.  

In contrast, the report of a November 2006 VA neurological 
examination reveals the examiner's finding that the nerve 
conduction velocity testing performed by Dr. BKE only 
measured distal nerve conduction latencies, and that other 
potential diagnoses might also explain those findings.  In 
the VA examiner's opinion, without proximal testing and EMG 
testing, the conclusion that a lumbar radiculopathy is the 
only potential explanation for the observed findings is 
flawed.  He also pointed out the F-wave findings are 
generally not considered to be as reliable as the CMAP 
findings, which in the most recent test results were normal.  
The VA examiner recommended additional testing to find a 
definitive etiology.  

In furtherance of this recommendation, an EMG was obtained in 
February 2007, which was interpreted as showing normal nerve 
conductions, including long latency and responses.  There was 
no abnormal spontaneous activity and motor neuron analysis 
was judged to be normal.  On follow-up neurological 
examination in March 2007, another VA examiner concluded that 
the character of the examination is not consistent with 
either an upper motor neuron or a lower motor neuron lesion.  
Therefore, he concluded that the weakness in the Veteran's 
lower extremities is less than likely associated with his 
back injury. 

In December 2007, in response to the Board's remand, the same 
VA neurologist who conducted the previous examination 
reviewed the entire record, including Dr. B.KE's findings, 
and provided an opinion as to the likely etiology of the 
lower extremity symptoms.  The VA neurologist was critical of 
Dr. BKE's use of nerve conduction studies to diagnose the 
presence of a radiculopathy, describing this as a major 
problem.  He cited a medical text, which provided that F-
waves may be used to interpret proximal neuropathic injuries 
such as that associated with Guillain-Barre or diabetic 
neuropathy, but are inappropriate for diagnostic studies 
suggesting a focal neurologic abnormality such as a 
radiculopathy.  Rather, the accepted means of confirming the 
presence of a radiculopathy is an EMG study, the results of 
which were not available to Dr. BKE.  He noted that the 
February 2007 EMG study did not support a diagnosis of 
radiculopathy.  He concluded that the Veteran has an 
unexplained neurologic deficit, but it is less likely than 
not that this is a radicular injury associated with his 
lumbar spine condition.  

In essence, the Board is persuaded by the more thorough 
analysis in the combined 2006 and 2007 VA opinions of the 
efficacy of various diagnostic tests in identifying the 
source of the specific symptomatology demonstrated in the 
Veteran's case.  The Board is also persuaded by the specific 
analysis of Dr. BKE's findings by each VA examiner.  The 
Veteran's attorney submitted a deposition of Dr. BKE in June 
2007.  However, the transcript reflects that Dr. BKE 
essentially reiterated his previously stated opinion, without 
specifically addressing the February 2007 EMG or the VA 
neurologist's criticism of his use of nerve conduction 
studies to diagnose radiculopathy.  Moreover, Dr. BKE did not 
address the other potential diagnoses noted by the VA 
neurologists.  

The Board notes that Dr. BKE also concluded that the MRI 
results correlate with his findings of the paresthesia over 
the ST nerve distribution.  However, in the November 2006 VA 
neurological examination report, the examiner and a 
consulting physician addressed this finding.  In contrast, 
the VA physicians interpreted the MRI findings as essentially 
normal considering the Veteran's age.  He noted that mild 
disc bulging-is commonly found even in normal individuals, 
and that the MRI does not conclude there is any nerve 
impingement.  In sum, the Board finds that Dr. BKE did not 
adequately address other possible causes for the Veteran's 
symptoms, nor did he offer a defense of his chosen diagnostic 
tests.  Moreover, the collective November 2006 and 2007 VA 
opinions are consistent with the post-service medical 
evidence, which fails to show any significant lower extremity 
neurological impairment, or complaint thereof, until an on-
the-job back injury, many years after discharge.  

As the collective November 2006 and 2007 VA opinions provide 
a more complete picture of the nature of the Veteran's lower 
extremity disability and its cause, the Board assigns them 
more probative weight than the opinion of Dr. BKE.  

The Board finds that either deficiency in the opinion of Dr. 
BKE, i.e. the incorrect factual premise, or his failure to 
address the significant concerns raised by the November 2006 
and 2007 VA opinions, standing alone, is sufficient reason to 
assign negligible probative weight to his opinion.  

The Board acknowledges that a definitive diagnosis has not 
been provided for the Veteran's lower extremity 
symptomatology.  A January 2004 VA examination for a pension 
claim reveals a diagnosis of a progressive neurologic 
disturbance affecting numerous areas, including his 
extremities.  The Veteran has also been diagnosed with 
fibromyalgia.  A VA neurological consultation was obtained in 
May 2008.  The examiner concluded after reviewing the 
evidence and examining the Veteran that he seems to have a 
peripheral neuropathy or myopathy.  However, he found it very 
difficult to provide any diagnosis at present.  He suggested 
that an expert opinion be obtained; however, the Veteran 
declined further evaluation.  Nevertheless, the collective 
November 2006 and 2007 VA opinions clearly and conclusively 
find that there is no relationship between the Veteran's 
lower extremity symptomatology and his service-connected low 
back disability.  Therefore, the absence of a confirmed 
diagnosis to account for these symptoms is not material to 
the Board's decision.

The Board also acknowledges that prior VA examiners (October 
2004 and May 2006 VA examinations) have found that the 
Veteran experiences radiculopathy.  Indeed, he is 
specifically service-connected for radiculopathy.  However, 
neither of those examiners provided the type of in-depth 
analysis of test results and exploration of other potential 
causes as the November 2006 and 2007 VA neurologists.  
Notably, the May 2006 examiner also found the presence of an 
"[u]ndiagnosed neurological condition," and found that the 
manifestations of the Veteran's lumbar spine disorder are 
overshadowed by the undiagnosed neurological condition, and 
that the increased manifestations are not secondary to his 
service-connected lumbar spine disorder.  In sum, to the 
extent of prior attribution of lower extremity symptoms by VA 
examiners, the Board finds that such reports are not 
thoroughly explained, and are not as probative as the more 
recent opinions.  

As the evidence demonstrates that the Veteran's lower 
extremity neurological impairment is not attributable to his 
service-connected lumbar disc disease, the Board concludes 
that separate compensable ratings for such impairment are not 
warranted.

3.  Other Considerations

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

In this case, the Board finds that the rating schedule does 
contemplate the type of impairment demonstrated.  The 
Veteran's essential contention with regard to this claim is 
that separate ratings for neurological impairment of the 
lower extremities are warranted.  He has not pointed to any 
other factor that would render the rating schedule 
inadequate, and the Board has not identified any.  
Accordingly, the Board concludes that extraschedular referral 
is not warranted.  

Moreover, for all the foregoing reasons, there is no basis 
for staged rating pursuant to Fenderson, and the claim for a 
higher rating for lumbar disc disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against 
assignment of a higher rating, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

B.  SMC based on A&A or housebound status

Under 38 U.S.C.A. § 1114(l), special monthly compensation (as 
opposed to special monthly pension, which would be based on 
all disabilities rather than only those which are service-
connected) is payable if, as the result of service-connected 
disability, the Veteran has an anatomical loss or loss of use 
of both feet, or of one hand and one foot; has blindness in 
both eyes with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the 
following factors will be accorded consideration in 
determining whether the Veteran is in need of regular aid and 
attendance of another person:

(1)  the inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable;

(2)  frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3)  inability of the Veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness;

(4)  inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in section 3.352(a) must be 
present for a grant of SMC based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the Veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service-
connected disability rated as 100 percent and -

(1)  has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or

(2)  is permanently housebound by reason of service- 
connected disability or disabilities.  This requirement is 
met when the Veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C. 1114(s); 
38 C.F.R. § 3.350(i)(2).

The Veteran asserts that he is entitled to SMC on the basis 
of his lower extremity impairment.  However, such an 
assertion does not serve as a basis for a grant of benefits, 
because the Veteran is not service-connected for, or 
otherwise entitled to VA compensation for impairment of 
either lower extremity.  Although he is service-connected for 
a lumbar spine disability, as discussed above, the medical 
evidence of record clearly demonstrates that the service-
connected disability is not the cause of his lower extremity 
impairment, and does not result in the requirement of the 
regular aid and attendance of another person.  Moreover, he 
is currently rating at less than 100 percent for that 
disability; therefore, he does not meet the requirements for 
SMC based on housebound status.  

In sum, the evidence does not support a grant of SMC based on 
A&A or housebound status.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 54-56.

C.  Automobile and/or Adaptive Equipment

In order to be eligible for financial assistance in 
purchasing an automobile and/or adaptive equipment, a veteran 
must be entitled to compensation for any of the following 
disabilities: (1) The loss or permanent loss of use of one or 
both feet; (2) the loss or permanent loss of use of one or 
both hands; (3) the permanent impairment of vision of both 
eyes, resulting in central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or, central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b) (2009).

In this case, the Veteran is not service connected for any 
disability involving loss of vision.  Moreover, he does not 
contend, nor does the record reflect, that he has visual 
impairment as defined in 38 C.F.R. § 3.808(b).  Rather, the 
central issue in the present case hinges on loss of use of 
the lower extremities claimed as a result of the Veteran's 
service connected lumbar disc disease.  

In light of the Board's finding, as set out above, that the 
Veteran's lower extremity impairment is not a result of his 
service-connected lumbar disc disease, the criteria for loss 
of use, as set forth under 38 C.F.R. § 3.350(a)(2), have not 
been met.  

Absent a demonstration of visual impairment, or loss of use 
of at least one hand or at least one foot, the claim of 
eligibility for financial assistance in purchasing an 
automobile and/or adaptive equipment must fail.  38 U.S.C.A. 
§ 3902(a)(b); 38 C.F.R. § 3.808(b)(1).  

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  
38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the Veteran is not service 
connected for, or otherwise entitled to VA compensation for, 
ankylosis of one or both knees, or of one or both hips.  
Although he is service-connected for a lumbar spine 
disability, as discussed above, the medical evidence of 
record clearly demonstrates that the service-connected 
disability is not the cause of his lower extremity 
impairment.  

In sum, the evidence does not support eligibility for 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.



D.  CUE Claim

The Veteran was separated from service in October 1971 and 
filed an application that same month, claiming that VA 
benefits should be awarded for low back disability.  In a 
March 9, 1972 rating decision, the RO denied service 
connection for a low back disability.  In denying the 
Veteran's claim, the RO found that a chronic low back 
disability existed prior to service, and was not aggravated 
by service.  Based on these findings, the RO concluded that 
service connection for low back disability was not warranted.  

In a letter dated March 31, 1972, the RO informed the Veteran 
of the denial of his claim and of his appellate rights.  The 
Veteran did not initiate an appeal with the March 1972 RO 
decision and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2009).

In correspondence received in March 2002, the Veteran's 
attorney maintained that the March 1972 rating decision 
denying service connection for low back disability contained 
CUE, in that the RO did not discuss the presumption of 
soundness.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals of Veterans Claims (Court) 
has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegation 
simply does not meet the criteria noted above. 

The Board notes that at the time of the March 1972 rating 
decision, as well as today, the governing legal authority 
provided that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  

Regarding the presumption of soundness, the law provided that 
a veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  

As this is a CUE case, the record as it stood in March 1972 
is frozen.  At the time of the March 1972 rating decision, 
the evidence of record consisted of service treatment 
records, the report of a February 1972 VA examination, as 
well as private treatment records dated prior to service, 
reflecting a diagnosis of a chronic low back strain.  The RO 
denied the claim based upon a finding that a chronic 
disability predated service, and was not aggravated thereby.  

In reviewing the evidence of record at the time of the March 
1972 decision, the Board concludes that there was no CUE.  
The failure to specifically cite to a particular law or 
regulation in 1972 does not constitute CUE and such 
recitation was not required.  As noted by the Federal Circuit 
the fact that the rating board did not specifically advert 
the presumptions of soundness and aggravation and did not 
specifically recite the applicable standard of proof 
rebutting those presumptions does not require that the rating 
boards decision to constitute clear and unmistakable error as 
a matter of law.  Such restrictions have not been required 
for rating decisions that predate the Veterans Benefits 
Amendments of 1989.  See Natali v. Principi, 375 F.3d 1375 
(2004).

The omission is not the kind of error or action that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  In so finding, the Board notes that, 
while the service entrance examination did not contain a 
notation of a pre-existing low back disability, the record at 
the time of the March 1972 decision contained a medical 
report from the Oregon State Compensation Department, 
pertaining to a claim for compensation resulting from a back 
injury sustained on the job in December 1967.  That report 
contained a diagnosis of chronic low back strain.  The record 
also contained the report of a June 1970 neurosurgical 
consultation, reflecting a diagnosis of chronic lumbosacral 
strain.  The report of VA examination in February 1972, 
shortly after discharge noted a diagnosis of chronic lumbar 
strain by history only.  Range of motion was normal.  Thus, 
the evidence of record at the time of the March 1972 rating 
decision is completely consistent with the RO's determination 
that the Veteran had a pre-existing low back disability, and 
that it was not aggravated by service.  In other words, had 
the alleged error not been made, there was a substantial case 
to be made on the part of the RO that clear and unmistakable 
evidence established a pre-existing condition that was not 
aggravated by service.  While the RO did not in fact make 
such an argument, the Board finds that such evidence at the 
very least renders the outcome debatable, which removes any 
such error from the realm of CUE.  Moreover, the fact that 
service connection was ultimately granted on the basis of 
aggravation does not change the outcome, because that 
decision was based largely on opinion evidence added to the 
claims file after the March 1972 decision.   

We note that in the March 2002 pleadings the appellant cites 
to Harris; in essence, there was a two step process that was 
required to rebut the presumption of soundness and the 
decision did not comply with the process.  This pleading 
fails for two separate reasons.  Nothing in the rating 
decision suggests that the appropriate law (at the time) was 
not applied.  More importantly the pleading fails to 
recognize that there was a change in interpretation of 
section 1111 with the issuance of the opinion by the VA's 
General Counsel stating that 38 C.F.R. § 3.304 conflicted 
with the language of section 1111.  A change in 
interpretation of a law or regulation does not give rise to a 
valid assertion of cue.  The argument has no legal support 
and does not accord sufficient respect to a final judgment.  
See Jordan v. Nicholson, 370 F.3d 108 (Fed Cir. 2005).

Under these circumstances, the Board finds that the Veteran 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO incorrectly applied the statutory and regulatory 
provisions applicable at the time of the March 1972 rating 
decision, and that such error was of the sort which, if it 
had not been made, would have manifestly changed the outcome 
at the time it was made.  Accordingly, the Board concludes 
that the March 1972 RO decision did not contain CUE.


ORDER

An evaluation in excess of 60 percent for lumbar disc disease 
is denied.

SMC based on the need for regular A&A or on housebound status 
is denied.

Eligibility for assistance in the purchase of an automobile 
and adaptive equipment, or adaptive equipment only, is 
denied.  

A March 1972, rating decision that denied service connection 
for a low back disability did not contain CUE.  The issue is 
dismissed without prejudice.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


